Citation Nr: 0024993	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  95-19 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1953 to 
March 1957.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 1994 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for residuals of a back injury.  


FINDING OF FACT

There is no medical evidence of a nexus between any current 
back disability and any in-service back injury.  


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a back injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

The Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim requires competent evidence of: 1) 
a current disability (a medical diagnosis), 2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and 3) of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  



Analysis

The Board will adjudicate the claim based on the current 
evidence of record because the veteran canceled three 
scheduled hearings in December 1995, January 1996, and July 
1996, and failed to appear for a scheduled March 1996 
hearing, which his son attempted to cancel three days later.  
The RO mailed timely notices of the hearings to the veteran 
at his last known address, with a copy to his representative, 
and none of the notices were returned in the mail.  Three 
times, the veteran and his representative offered no 
explanation as to why the veteran canceled or failed to 
appear.  Therefore, the Board will adjudicate the claim based 
on the current evidence of record as though the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.704(d) (1999).  

The veteran's reports to examiners and lay statements from 
the veteran and his representative asserted that he incurred 
a back injury in service.  The veteran alleged that, while in 
service in Puerto Rico in 1955, his airplane caught fire and 
made an emergency landing, which forced him to jump 15 feet 
to the ground from a moving B36 airplane.  He alleged that he 
landed on his lower back.  Although he was not hospitalized, 
he was treated with pain pills and rest for one week because 
he could not walk without lower back and leg pain.  After a 
week, he returned to duty, and his back apparently improved.  
He was discharged from service in 1957 and had a recurrence 
of disabling back pain in the 1960s.  He alleged that at 
least three post-service private examiners treated his 
recurrent back pain.  He alleged that one doctor committed 
suicide and another doctor destroyed the veteran's records.  
The veteran alleged that an unidentified chiropractor in 
Dallas might be able to provide treatment records.  

The veteran met the first requirement for a well grounded 
claim because the medical evidence included a diagnosis of a 
current back disability.  After a February 1995 magnetic 
resonance imaging test, the June 1995 diagnosis was left-side 
L5 radiculopathy and spondylolisthesis of L4-L5.  In 
addition, the impression of the November 1994 cervical and 
lumbar spine x-rays included slight reversal of cervical 
lordotic curvature, limited visualization of C7 vertebral 
body, narrowing of C3 and C5 disc spaces, Grade I L4-5 
spondylolisthesis, lumbar dextroscoliosis, flattening of the 
mid and posterior aspect of the L4 vertebral body, and disc 
space narrowing and vacuum phenomenon of the L1 level.  The 
veteran's February 1997 statement alleged that he took pain 
pills for his back, and he told the February 1995 examiner 
that back pain limited walking to short distances with a 
cane.  

The veteran has met the second requirement for a well-
grounded claim since he has reported an injury in service on 
several occasions, both in statements and in the course of 
medical treatment.  Lay evidence of inservice injury is 
sufficient to support a well-grounded claim.  

However, the veteran has not met the third requirement for a 
well grounded claim because the medical evidence did not 
include a nexus opinion relating a current back disability to 
an in-service event.  While he may have injured his back in 
service, medical evidence of a nexus between such injury and 
a current back disability is needed to well ground his claim.  
A November 1994 VA examiner stated a diagnosis of low back 
pain and noted a history of probable musculoligamentous 
sprain of the lumbosacral spine in a jump from a 15 foot 
height in 1955.  However, the examiner does not indicate the 
presence of any current back disability which is the result 
of any injury in service.  In July 1994, a private examiner, 
who had treated the veteran for hypertension, noted 
complaints of back pain since March 1988 and stated that he 
believed that the veteran had fallen out of a plane in 
service; he also stated that he believed the veteran had 
rheumatoid arthritis.  Again, the physician does not identify 
any current back disability which he associates with the 
veteran's reported fall.  

The RO has attempted to obtain additional evidence to help 
identify the nature and extent of any injury in service and 
has attempted to schedule the veteran for multiple 
examinations to determine whether his current back arthritis 
is related to injury.  The veteran did not respond to 
requests for more specific information so that more fruitful 
searches for service records could be undertaken.  After 
multiple requests to the National Personnel Records Center, 
the RO received duplicate copies of the same service medical 
records, which did not show an in-service diagnosis or 
treatment of a back disability.  Instead, the veteran's spine 
was normal at the March 1953 preenlistment and March 1957 
discharge examinations, and service medical records were 
otherwise silent about the veteran's back.  The only findings 
at separation involved references to trouble with his legs, 
foot and multiple joints due to arthritis.  It should be 
noted that service connection for rheumatoid arthritis of 
multiple joints was granted by rating decision of March 2000.   

The VA cannot assist in any further development of this claim 
because it is not well 
grounded.  38 U.S.C.A. § 5107(a); Morton v. West, 13 Vet. 
App. 205 (1999).  


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

